Exhibit 11 MGIC INVESTMENT CORPORATION AND SUBSIDIARIES STATEMENT RE COMPUTATION OF NET INCOME (LOSS) PER SHARE Three and Six Months Ended June 30, 2010 and 2009 Three Months Ended Six Months Ended June 30, June 30, (In thousands of dollars) BASIC EARNINGS PER SHARE Average common shares outstanding Net Income (loss) $ $ ) $ ) $ ) Basic earnings (loss) per share $ $ ) $ ) $ ) DILUTED EARNINGS PER SHARE Adjusted weighted average shares outstanding: Average common shares outstanding Common stock equivalents - - - Adjusted weighted average diluted shares outstanding (1) Net income (loss) $ $ ) $ ) $ ) Diluted earnings (loss) per share $ $ ) $ ) $ ) (1) Under current accounting guidance for the six months ended June 30, 2010 and the three and six months ended June 30, 2009, the diluted weighted-average shares are equivalent to the basic weighted average shares due to a net loss from continuing operations.
